This is an appeal from the district court of Jefferson County remanding appellant to custody. He had obtained *Page 100 
a hearing by habeas corpus before the district court, asserting the invalidity of his confinement.
There appears in the record no notice of appeal given from the judgment of the court remanding appellant. In order to manifest dissatisfaction of the accused with the order and judgment of the trial court, and to set forth his desire that an appeal be taken, it is uniformly necessary that notice of appeal must be given. This is true in appeals in habeas corpus
cases. Ex parte Barrier, 17 Texas Crim. App., 585.
The appeal will be dismissed.
Dismissed.
                          ON REHEARING.